Citation Nr: 1503948	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from April to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the RO denied claims for service connection for "right knee status post synovectomy," "right ankle, status post excision for impingement," and "left shoulder, plate removed."  In May 2011, the RO denied a claim for service connection for lumbar disc disease.  

The Board has determined that the issues are more accurately characterized as stated on the cover page of this decision.  

The Board notes that prior to May 2014, the Veteran was represented by a private attorney.  However, in August 2013 and June 2014, a power of attorney (VA Form 21-22) was received in favor of Disabled American Veterans.  See 38 C.F.R. § 14.631(f) (2014) (stating that a power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a right knee disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a right ankle disability that is related to his service

2.  The Veteran does not have a back disability that is related to his service.
CONCLUSIONS OF LAW

1.  A right ankle disability is related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A back disability is not related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has a right ankle disability, and a back disability due to his service.  He argues that he sustained a 60-foot fall during service, causing injury to his right ankle and back, and that he also had to wear heavy flight jackets during service, which aggravated his back symptoms.  

The claims file includes lay statements from the Veteran's father, received in October 2009, and February 2011.  The earlier letter, he states that the Veteran has had (otherwise unspecified) pain since his service.  

In the most recent letter, he states that the Veteran has had severe back pain beginning in July 2010.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Arthritis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).  

A.  Right Ankle Disability

The Veteran's service treatment records show that in April 2006, the Veteran was treated for complaints of bilateral ankle symptoms after a fall on the confidence course.  The report contains an assessment of bilateral ankle pain, and notes a closed fracture of the right talus.  Subsequently-dated reports also note an Achilles tendon sprain, with treatment that included stretching and cold packs, and use of a bicycle.  In June 2006, he was treated for complaints of ankle pain after "rolling" his ankle while marching and going up stairs.  The assessment was right ankle sprain.  He was profiled (given light duty) for three days.  In August 2006, he received follow-up treatment for right ankle sprain.  He was given best rest for 48 hours, with ice packs and range of motion exercises.  He was released to full duty later that same month.  The assessment was resolving right ankle sprain.  A medical history, dated in November 2006, shows that the Veteran indicated that he had a history of foot trouble; the report notes a history of right ankle sprain.  See also November 2006 "report of medical assessment" (same).

As for the post-active-duty service treatment records, a May 2008 report notes chronic right ankle pain; the Veteran was determined to be unable to train following a 60-foot fall while in boot camp, with injuries to his right knee and right ankle.  He was currently on limited duty status and he was recommended for a medical discharge based on his orthopedic conditions.  A November 2008 report notes that he had undergone surgery and that he had markedly improved," that he was undergoing physical therapy/ankle rehabilitation, and that he was told by his orthopedic surgeon that he was expected to make a full recovery and to return to full activity without restriction.  

A December 2008 report shows that the Veteran reported that he felt he had made significant improvement since his surgery, and that he wanted to remain on active duty.  However, his commander wanted him to be evaluated for a release from active duty due to an inability to train.  An X-ray of the right ankle was normal.  A February 2009 report notes that the Veteran was unable to run, and that he had put on weight.  A May 2009 report notes a symptomatic right ankle; the Veteran's medical history was noted to include synovitis, right ankle.  A physical evaluation board (PEB) report, dated in July 2009, shows that the Veteran was determined to be unfit for duty due to right knee and right ankle disabilities.  

The post-service medical evidence consists of VA and non-VA reports, dated between 2007 and 2011.  This evidence includes reports from a private physician, R.G.S., M.D., which show that in September 2007, the Veteran complained of global right ankle pain as well as in the Achilles area.  The relevant diagnosis was synovitis, right ankle.  Reports, dated in October 2007, note a right ankle subacute fracture of an os trigonum, by X-ray.  The report notes that he had no symptoms referable to the os trigonum, although the fracture of the os trigonum was consistent with the mechanism of the injury that caused his ankle fracture.  An operation report, dated in October 2008, shows that the Veteran underwent excision of a right ankle os trigonum.  The relevant postoperative diagnosis was os trigonum, right ankle.  

A VA examination report, dated in July 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes that the Veteran was taking Motrin several times a day for pain.  The Veteran reported progressively worsening symptoms until his surgery in 2008, which had resulted in significant improvement.  He currently had right ankle pain only with weather changes.  An October 2009 X-ray was noted to be normal.  The relevant diagnosis was right ankle degenerative joint disease, status post excision of os-trigonum of the right talus, with no residuals, and no functional limitation.  The examiner concluded that it is less likely as not that the Veteran's right ankle disorder was due to his inservice injury.  The examiner explained that os-trigonum is an anatomic variation and is not related to ankle sprain shown during service.  

A report from Dr. R.G.S., dated in December 2010, shows that the Veteran was noted to have a history that included a fall during basic training, and a surgical procedure on his right ankle "to correct injuries sustained with that mechanism of injury."

A report from Dr. R.G.S., dated in August 2011, shows that the Veteran's diagnoses included symptomatic os trigonum right talus, status post excision October 2008.  Dr. R.G.S. stated that he had reviewed the Veteran's military medical records, including a July 2009 medical board report, and that his right ankle condition "occurred while he was on active duty and after a fall."  

The Board finds that service connection for a right ankle disorder is warranted.  The Veteran was treated for right ankle symptoms on two occasions following injuries during service; there were findings of a closed fracture of the right talus.  He has repeatedly complained of right ankle pain since his service, and in October 2008, he underwent an excision of a right ankle os trigonum.  There are conflicting opinions of record as to whether his right ankle condition is related to his inservice injuries. 

Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for back disability, is warranted.

B.  Back Disability

Unlike the above, the Veteran's service treatment records do not show complaints, treatment, or a diagnosis, involving his back.  The Veteran denied a history of recurrent back pain in medical histories, dated in March, April and November of 2006, providing factual evidence against his own claim.  

In April 2006, the Veteran began receiving treatment for right knee and ankle symptoms after a fall on the confidence course.  A medical assessment, dated in November 2006, shows that the Veteran indicated that he had not suffered any injury or illness while on active duty for which he had not sought medical care, and that he did not have any questions or concerns about his health.  A separation examination report is not of record; the Veteran was approved for medical/incapacitation pay for the period from November 2006 to September 2008 based on an injury to his right knee.  See memorandum titled, "Medical/Incapacitation Pay Benefits," dated in September 2008.  The detailed records only provide evidence against this claim of high probative weight. 

Post-active-duty service treatment records from the Marine Corps Reserve show that the Veteran denied a history of recurrent back pain in medical histories, dated in November 2008 and May 2009.  An examination report, dated in November 2008, shows that no defects or problems with his back were noted.  A physical evaluation board (PEB) report, dated in July 2009, shows that the Veteran was determined to be unfit for duty due to right knee and right ankle disabilities; there is no mention of a back disorder.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2007 and 2011.  This evidence shows that in July 2010, the Veteran sought treatment for back pain after bending over to lift up a "soft top" for his vehicle the month before.  He reported a history of problems with sciatic pain since age 18.  An X-ray report for the lumbar spine, dated in July 2010, shows that he was noted to have L4-L5 degenerative disc disease with degenerative minimal retrolisthesis of L4 on L5.  A private treatment report, dated in August 2011, shows that the Veteran was noted to complain of "ongoing symptoms of low back pain"; the examiner stated that he has not treated the Veteran for this condition.      
 
The Board finds that the claim must be denied.  The Veteran is not shown to have been treated for back symptoms during service, nor is he shown to have been diagnosed with a back disorder during service.  The Veteran's father has reported that the Veteran's back symptoms began in July 2010, the Veteran has not disputed this, and this is the earliest date for which treatment for back symptoms is shown.  The Board therefore finds that a back disability is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest post-service medical evidence of a back disorder is dated in July 2010, which is over 31/2 years after separation from service.  There is no competent medical evidence to show that the Veteran has a back disability that is related to his service.  The best evidence in this case, at some points the Veteran's own statements, provides highly probative evidence against this claim that outweighs the positive evidence.      

Finally, there is no evidence to show the existence of arthritis of the back within one year of separation from service, let alone that arthritis of the back was manifest to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has degenerative disc disease of the back, due to his service, this issue falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board has determined that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for a right ankle disability, as the Board has granted this claim in full, any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as September 2012.  See statement of the case, dated in September 2012; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran is not shown to have been treated for back symptoms during service.  His father has reported that the Veteran's back symptoms began in July 2010, the Veteran has not disputed this, and this is the earliest date for which treatment for back symptoms is shown.  See also authorization for release of records (VA Form 21-4142), received in February 2011 (stating, "Back pain began in July 2010.  No previous incident of back pain.  Sustained a 60 ft (foot) fall in April of 2006").  There is no competent opinion of record in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for a right ankle disability is granted.

Service connection for a back disability is denied.


REMAND

Prior to his active duty, the Veteran is shown to have a history of a fractured left clavicle, treated with ORIF (open-reduction, internal fixation) in 1999, and a right knee sprain in 2003, with an exacerbation in May 2005, and a diagnosis of synovitis of the right knee with medial patellar plica.  

In April 2010, the Veteran was afforded  VA examination of his right knee.  The relevant diagnosis were right knee degenerative joint disease, status post synovectomy.  The examiner concluded that it is less likely as not that the Veteran's right knee disorder was due to his inservice injury, and that it was not worsened beyond its natural progression.     

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In this case, the VA examiner's conclusion is a bare conclusion that is unaccompanied by further explanation.  It is therefore insufficient for adjudication.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On remand, the Veteran should be afforded another examination of his right knee, and an etiological opinion should be obtained.  

With regard to the claim for a left shoulder disability, private reports show that in April 2007, following active duty, the Veteran underwent removal of retained hardware in the left clavicle.  A May 2008 service treatment report notes complaints of left shoulder pain "increased since January 1, 2007."  Left shoulder symptoms, and/or a left shoulder disorder, were not noted or complained of in a November 2008 service examination report, or an associated medical history.
 
A report from Dr. R.G.S., dated in December 2010, shows that the Veteran was noted to have a history that included "hardware removal from the left clavicle due to local soft tissue irritation associated with carrying loads on a backpack or shoulder strap device."

Under the circumstances, the Veteran should be scheduled for an examination of his left shoulder, and an etiological opinion should be obtained.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for right knee and left shoulder symptoms since August 2011 (i.e., since the most recent medical evidence of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file. 

If the RO/AMC is unable to make contact with any identified private health care providers, or if no response is received from them within a reasonable amount of time, the RO/AMC should document such results in the claims file.

2.  Schedule the Veteran for an examination of his right knee, and left shoulder, in order to ascertain the nature and etiology of any and all right knee and left shoulder disabilities.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should be requested to provide opinions as to: 

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's pre-existing right knee disability was aggravated by the Veteran's active duty service (from April 2006 to November 2006) and whether any other right knee disability was caused by the Veteran's active duty service.  A rationale must be provided for the opinion offered.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

b) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's pre-existing left shoulder disability was aggravated by his active duty service (from April 2006 to November 2006), and whether any other left shoulder disability was caused by the Veteran's active duty service.  A rationale must be provided for the opinion offered.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  The RO/AMC should then readjudicate the issues on appeal.  If either of the determinations of these claims remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


